


Exhibit 10.9

 

CUBIST PHARMACEUTICALS, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. PARTICIPANTS

 

This Restricted Stock Unit Agreement (the “Agreement”) governs the Award of
restricted stock units (“RSUs”) to employees (“Participants”) of Cubist
Pharmaceuticals, Inc. (the “Company”).  The details of any RSU Award made to a
Participant will be set forth in a letter from the Participant’s manager or
other written communication from the Company (a “Notice”).

 

In consideration of the premises and the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree as follows:

 

1.                                      Relationship to the Plan.  The
Participant specifically understands and agrees that the Award is being issued
under the Company’s 2012 Equity Incentive Plan (the “Plan”), a copy of which the
Participant acknowledges he or she has read and understands and agrees to be
bound.  The provisions of the Plan are incorporated into this Agreement by
reference.  Any terms used and not defined in this Agreement have the meanings
ascribed to such terms in the Plan.

 

2.                                      Grant of Award.  Participants will be
notified of their RSU Award through a Notice.  The Notice will contain, among
other things, the number of RSUs in the Award and the grant date of the Award. 
The Award represents a contingent entitlement of the Participant to receive
shares of the Company’s common stock, par value $.001 per share (“Shares”).

 

3.                                      Vesting of Award.  Subject to the terms
and conditions set forth in this Agreement and the Plan, including the potential
impact of a Change in Corporate Control upon the vesting of the Award, the Award
will vest annually on a pro rata basis over four years from the grant date,
provided that the Participant remains continuously employed by the Company or a
Subsidiary through the applicable vesting date.  On each vesting date, the
Participant will be entitled to receive such number of Shares equivalent to the
number of RSUs that vest on the vesting date, provided that the Participant is
employed by the Company or a Subsidiary on such vesting date.  Such Shares shall
thereafter be delivered by the Company to the Participant in accordance with
this Agreement and the Plan and as required to comply with Section 409A of the
United States Internal Revenue Code (the “Code”).  Notwithstanding the
foregoing, if the Participant is as of the vesting date a “specified employee”
(as defined under Section 409A of the Code) then such delivery of Shares, if
required by Section 409A of the Code, will be made six months after the date of
a Separation from Service (as defined in Section 409A of the Code).

 

4.                                      Forfeiture of the Award.

 

(a)                                 You are required to acknowledge and accept
the terms of this Agreement and the Plan in the manner set forth in Section 21
within the time period specified by the Company and/or its designated broker.

 

(b)                                 Except as otherwise set forth in this
Agreement or the Plan, if the Participant ceases to be employed for any reason
by the Company or a Subsidiary prior to a vesting date, then as of the date on
which the Participant’s employment terminates, all unvested RSUs subject to an
RSU Award shall immediately be forfeited to the Company.

 

5.                                      Prohibitions on Transfer and Sale. 
Except as permitted by the Plan, an Award shall not be assigned, pledged or
transferred in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge or other disposition of an Award or of any rights granted
under this Agreement that is contrary to the

 

--------------------------------------------------------------------------------


 

provisions of the Plan or this Section 5, or the levy of any attachment or
similar process upon an Award shall be null and void.  Except as permitted by
the Plan, the Shares to be issued pursuant to this Agreement shall be issued,
during the Participant’s lifetime, only to the Participant (or, in the event of
legal incapacity or incompetence, to the Participant’s guardian or
representative).

 

6.                                      Securities Law Compliance.  The
Participant specifically acknowledges and agrees that any sales of Shares issued
hereunder shall be sold in accordance with the requirements of the Securities
Act of 1933, as amended.

 

7.                                      Rights as a Stockholder.  The
Participant shall have no right as a stockholder, including voting and dividend
rights, until the Award vests in accordance with the Notice and Section 3 of
this Agreement.

 

8.                                      Tax Liability of the Participant and
Payment of Taxes.

 

(a)                                 Obligation to Pay Withholding Taxes. 
Participant acknowledges and agrees that, regardless of any action the Company
or the Participant’s employer takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related
withholding (the “Tax Related Items”), the ultimate liability for all Tax
Related Items legally due by Participant is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or
Participant’s employer.  Participant further agrees and acknowledges that the
Company and his or her employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the Award, including the grant of the Award, the vesting of the RSUs, or the
subsequent sale of any Shares acquired at vesting and or exercise, and the
receipt of any dividends and/or Dividend Equivalents and Retained Distributions;
and (ii) do not commit to and are under no obligation to structure the terms of
the Award to reduce or eliminate Participant’s liability for Tax Related Items
or achieve any particular tax result.  Further, Participant understands and
acknowledges that if Participant has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Company and/or Participant’s employer (or former employer, as applicable)
may be required to withhold or account for Tax Related Items in more than one
jurisdiction.

 

(b)                                 Satisfaction of Company’s Withholding
Obligations.  At the time any portion of an Award of RSUs, Dividend Equivalent
or retained distribution relating thereto becomes taxable to the Participant, he
or she will be required to pay to the Company any Tax Related Items due as a
result of such taxable event.  The Company shall have the right to withhold from
any payment in respect of RSUs, transfer of Shares acquired at vesting, or
payment made to the Participant or to any person hereunder, whether such payment
is to be made in cash or in Shares, all Tax Related Items as shall be required,
in the determination of the Company, pursuant to any statute or governmental
regulation or ruling.  Participant acknowledges and agrees that the Company, in
its sole discretion, may satisfy such withholding obligation by any one or
combination of the following methods:

 

(i)                                     by requiring Participant to deliver a
properly executed notice together with irrevocable instructions to a broker
approved by the Company to sell Shares and deliver promptly to the Company the
amount of sale proceeds required to pay the amount required to be withheld;

 

(ii)                                  by requiring (or allowing) the Participant
to pay such amount in cash or check;

 

(iii)                               by deducting such amount from the
Participant’s current compensation;

 

(iv)                              by allowing the Participant to surrender other
Shares of the Company, which (A) in the case of Shares initially acquired from
the Company (upon exercise of a stock option or otherwise), have been owned by
the Participant for such period (if any) as

 

2

--------------------------------------------------------------------------------


 

may be required to avoid a charge to the Company’s earnings, and (B) have a fair
market value on the date of surrender equal to the amount required to be
withheld;

 

(v)                                 by withholding a number of Shares to be
issued upon delivery of Shares which have a fair market value equal to the
minimum statutory rate or other applicable withholding rate;

 

(vi)                              by selling any Shares to the extent required
to satisfy the Company’s withholding obligations;

 

(vii)                           by such other means as the Committee in its
discretion and without notice deems appropriate.

 

If the obligation for withholding taxes is satisfied by withholding Shares, then
Participant will, for tax purposes, be deemed to have been issued the full
number of Shares subject to the vested Award, notwithstanding that a number of
the Shares are withheld solely for the purpose of paying the applicable
withholding taxes.

 

The Company may satisfy its obligation to withhold the Tax Related Items by
withholding a sufficient amount from the payment or by such other means as the
Committee in its discretion and without notice deems appropriate, including
withholding from salary or other amounts payable to Participant, Shares or cash
having a value sufficient to satisfy the tax withholding obligation.

 

9.                                      Participant Acknowledgements and
Authorizations.  The Participant acknowledges the following:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature, and it may be modified, amended,
suspended or terminated by the Company at any time, to the extent permitted by
the Plan;

 

(b)                                 the Award is voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted in the past;

 

(c)                                  all decisions with respect to future Awards
or other grants, if any, will be at the sole discretion of the Company;

 

(d)                                 the value of an Award is an extraordinary
item of compensation outside of the scope of the Participant’s employment.  As
such, an Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-term service awards, pension or retirement benefits or similar
payments.  The future value of the Shares underlying the Award is unknown and
cannot be predicted with certainty.

 

(e)                                  the Award and Participant’s participation
in the Plan shall not create a right to employment or be interpreted as forming
an employment or service contract with the Company, the Employer or any
Subsidiary and shall not interfere with the ability of the Company, the Employer
or any Subsidiary, as applicable, to terminate Participant’s employment or
service relationship (if any);

 

(f)                                   Participant’s participation in the Plan is
voluntary;

 

(g)                                  the Award and the Shares subject to the
Award are not intended to replace any pension rights or compensation;

 

3

--------------------------------------------------------------------------------


 

(h)                           no claim or entitlement to compensation or damages
shall arise from forfeiture of the Award resulting from termination of service
of the Participant by the Employer or the Company (or any Subsidiary) (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and in consideration of the
Award to which Participant is not otherwise entitled, Participant irrevocably
agrees never to institute any claim against the Company, the Employer or any
Subsidiary, waives his or her ability, if any, to bring any such claim and
releases the Company, the Employer and any Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and

 

(i)                                     unless otherwise provided in the Plan or
by the Company in its discretion, the RSUs and the benefits evidenced by this
Agreement do not create any entitlement to have the RSUs or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares.

 

10.                               Notices.  Notices required or permitted by the
terms of this Agreement or the Plan shall be given by the Company and the
Participant as set forth in the Plan.

 

11.                               Benefit of Agreement.  Subject to the
provisions of the Plan and the other provisions hereof, this Agreement shall be
for the benefit of and shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

12.                               Governing Law and Forum.  This Agreement shall
be construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the conflict of law principles thereof.  For the
purpose of litigating any dispute that arises under this Agreement, whether at
law or in equity, the parties hereby consent to exclusive jurisdiction in the
Commonwealth of Massachusetts and agree that such litigation shall be conducted
in the state courts of Massachusetts or the federal courts of the United States
for the District of Massachusetts.

 

13.                               Severability.  If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, then such provision or provisions shall be modified to the extent
necessary to make such provision valid and enforceable, and to the extent that
this is impossible, then such provision shall be deemed to be excised from this
Agreement, and the validity, legality and enforceability of the rest of this
Agreement shall not be affected thereby.

 

14.                               Entire Agreement.  This Agreement, together
with the Plan and the Notice, constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof.  No statement, representation, warranty, covenant or
agreement not expressly set forth in this Agreement shall affect or be used to
interpret, change or restrict the express terms and provisions of this Agreement
provided, however, in any event, this Agreement shall be subject to and governed
by the Plan.

 

15.                               Modifications and Amendments; Waivers and
Consents.  The terms and provisions of this Agreement may be modified or amended
as provided in the Plan.  Except as provided in the Plan, the terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

4

--------------------------------------------------------------------------------


 

16.                               Miscellaneous.

 

(a)                                 Successors and Assigns.  This Agreement
shall bind and inure only to the benefit of the parties to hereto (the
“Parties”) and their respective successors and assigns.

 

(b)                                 No Third-Party Beneficiaries.  Nothing in
this Agreement is intended to confer any rights or remedies on any persons other
than the Parties and their respective successors or assigns.  Nothing in this
Agreement is intended to relieve or discharge the obligation or liability of
third persons to either Party.  No provision of this Agreement shall give any
third person any right of subrogation or action over or against either Party.

 

17.                               Termination or Amendment of Outstanding
Awards. The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan.  Also within the limitations of the Plan, the
Committee may modify, extend or assume outstanding Awards or may accept the
cancellation of outstanding Awards or of outstanding RSUs or other equity-based
compensation awards granted by another issuer in return for the grant of new
Awards for the same or a different number of Shares and on the same or different
terms and conditions.  Furthermore, subject to the terms of this Plan,
including, without limitation Section 13.3 thereof, the Committee may at any
time (a) offer to buy out for a payment in cash or cash equivalents an Award
previously granted, or (b) authorize the recipient of an Award to elect to cash
out an Award previously granted, in either case at such time and based upon such
terms and conditions as the Committee shall establish.

 

18.                               Data Privacy.

 

Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other grant materials by and among, as
applicable, the Employer, the Company and any Subsidiary for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

 

Participant understands that Data will be transferred to a third party stock
plan service provider as may be selected by the Company to assist the Company
with the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States,
or elsewhere, and that the recipients’ country may have different data privacy
laws and protections than Participant’s country.  Participant understands that
if Participant resides outside the United States, Participant may request a list
with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative.  Participant
authorizes the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan.  Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan.  Participant understands that if
Participant resides outside the United States, Participant may, at any time,
view Data, request additional information about the

 

5

--------------------------------------------------------------------------------


 

storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative.  Further,
Participant understands that Participant is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later revokes his or her consent, Participant’s employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant RSUs or other equity awards or administer
or maintain such awards.  Therefore, Participant understands that refusing or
withdrawing Participant’s consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.

 

19.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the RSUs and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

20.                               Addendum for Non-U.S. Countries. 
Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in any Addendum to this Agreement for
Participant’s country (the “Addendum”).  Moreover, if Participant relocates to
one of the countries included in the Addendum, the special terms and conditions
for such country will apply to Participant, to the extent the Committee
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  The Addendum constitutes part of this Agreement.

 

21.                               Company Signature; Participant Electronic
Acknowledgment. An authorized representative has signed the Agreement below.  By
acknowledging Participant’s acceptance of the terms of this Agreement through an
electronic acknowledgment system established by the Company or its designated
broker, Participant agrees to be bound by all of the terms of this Agreement and
the Plan.  The Award will not become effective, and Participant will therefore
have no rights to receive payment of his or her RSU Award, until Participant
acknowledges his or her acceptance of the terms of this Agreement in the manner
required by the Company.

 

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

6

--------------------------------------------------------------------------------
